               Case 3:19-cv-06219-RBL Document 14 Filed 07/17/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      BRANDON ENGLISH,
                                                             CASE NO. 3:19-cv-06219-RBL-JRC
11                             Plaintiff,
                                                             ORDER ADOPTING REPORT AND
12              v.                                           RECOMMENDATION
13      TIM THRASHER et al.,

14                             Defendants.

15          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

16   Richard Creatura, any objections to the Report and Recommendation, and the remaining record,

17   does hereby find and ORDER that the Report and Recommendation is ADOPTED and that the

18   matter is dismissed without prejudice. Plaintiff’s in forma pauperis status is revoked for

19   purposes of appeal, and the case is closed. The Clerk shall send copies of this Order to plaintiff

20   and to Magistrate Judge Creatura.

21          Dated this 17th day of July, 2020.



                                                          A
22

23
                                                          Ronald B. Leighton
24                                                        United States District Judge

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
